Citation Nr: 1645122	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  15-22 872A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, generalized anxiety disorder, social phobia, obsessive-compulsive disorder, major depression, dysthymia, schizoid and avoidant personality traits, and memory problems.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a left ankle sprain.

5.  Entitlement to service connection for an incomplete bundle branch block.

6.  Entitlement to service connection for body aches.

7.  Entitlement to service connection for stomach pains.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for scars.

10.  Entitlement to service connection for a neck disorder.

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Daniel Smith, Attorney


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to December 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to service connection for erectile dysfunction secondary to medications used to treat an acquired psychiatric disorder has been raised by the record in a February 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDING OF FACT

In his August 2016 appellate brief, the Veteran, through his representative, requested to withdraw the appeals regarding entitlement to service connection for headaches, a back disorder, residuals of a left ankle sprain, incomplete bundle branch block, body aches, stomach pains, hypertension, scars, and a neck disorder.


CONCLUSION OF LAW

The criteria for withdrawal of appeals regarding service connection for headaches, a back disorder, residuals of a left ankle sprain, incomplete bundle branch block, body aches, stomach pains, hypertension, scars, and a neck disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id.  

In an August 2016 appellate brief the appellant's representative stated that the Veteran wished to withdraw his appeals for service connection for headaches, a back disorder, residuals of a left ankle sprain, incomplete bundle branch block, body aches, stomach pains, hypertension, scars, and a neck disorder from appellate consideration.  

As such, there remain no allegations of errors of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed. 

ORDER

The claims of entitlement to service connection for headaches, a back disorder, residuals of a left ankle sprain, incomplete bundle branch block, body aches, stomach pains, hypertension, scars, and a neck disorder are dismissed.


REMAND

The record does not contain sufficient information to allow the Board to make a decision on the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  The nature of the Veteran's current psychiatric disorder or disorders is unclear.  Further, the Veteran has made allegations that suggest that his service records are incomplete.  Given these factors more development is needed.  

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is inextricably intertwined with the remanded appeal for service connection for an acquired psychiatric disorder, as well as the claim being referred to the AOJ for initial adjudication.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Accordingly, the claim for individual unemployability benefits is also remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Request records from the archives of the Army Criminal Investigation Command which pertain to any investigation or court martial involving the Veteran, sergeants or staff sergeants with the last names of Watson, Wales, Blatent/Blatant, or the first name of Toby, during his service at Fort Sill in Oklahoma and at Fort Polk in Louisiana.  The Veteran specifically alleges being assaulted in April 1984, December 1984, May 1985, June 1985, July 1985, September 1985, October 1985, and November 1985.  He also asserts that he was the victim of assaults which continued throughout 1986 and 1987.  He reported that, prior to May 1985, a sergeant stole his bonus money, and he was assaulted several times after he reported the theft.  The appellant asserts that his staff sergeant was in part responsible for the Veteran's being charged with criminal violations in May 1985, and that he was subsequently assaulted numerous times throughout May and June 1985 while confined by civil authorities, and while confined in the brig, and numerous times thereafter due to the nature of the crime.  He also asserts that his staff sergeant was court martialed in or around July 1985, that his staff sergeant pointed a gun at him in August 1985, and that he was subsequently assaulted for testifying against his staff sergeant.  He reported requesting a transfer in September 1985, but his master sergeant thought that training at the National Training Center, Fort Irwin, California would take care of the situation.  

The Board notes that the appellant's service personnel record notes that in May 1985, the Veteran was arrested for crimes against nature, and for two counts of sexual battery.  In October 1985 he was convicted of one count of sexual battery.  He reports that he was subsequently assaulted, requested another transfer, and then eventually left the Army.

2.  Request any additional service treatment records or service personnel records from the National Personnel Records Center, including records regarding transfers or requested transfers during the Veteran's active service.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  Request any records pertaining to the Veteran's criminal charges from April 1985 to October 1985 from the Vernon Parish Clerk of Court in Leesville, Louisiana.  

4.  Conduct any additional development deemed necessary to verify the Veteran's stressors, including his reported stressor regarding getting his backpack stuck on a helicopter as it was taking off during basic training at Fort Sill in Oklahoma.

5.  Thereafter, schedule the Veteran for a psychiatric examination to determine the nature and etiology of any diagnosed acquired psychiatric disorder, including, but not limited to, posttraumatic stress disorder, a generalized anxiety disorder, social phobia, obsessive-compulsive disorder, major depression, dysthymia, schizoid and avoidant personality traits, and memory problems.  All indicated tests must be accomplished.  The examiner must review the electronic Veterans Benefits Management System and Virtual VA claims files and indicate in the report that they were reviewed.  

The examiner should clarify the nature and etiology of any diagnosed mental health disorder.  A clear medical opinion and supporting rationale should be provided.

If the Veteran is diagnosed with posttraumatic stress disorder, the examiner must clearly explain how the diagnostic criteria are met.   Then, the examiner must opine:  (i) whether the diagnosis is at least as likely as not related to any verified in-service stressor; or, (ii) whether the Veteran's current symptoms of posttraumatic stress disorder were superimposed on a personality disorder or traits thereof during active service and resulted in additional disability.  The examiner must also opine whether the evidence of record, including the Veteran's lay statements, statements made by his mother and siblings, and the claimant's service records, corroborate the claim that a personal assault occurred in service (see 38 C.F.R. § 3.304(f)(5)).  If the examiner finds that evidence of record indicates that a personal assault occurred during the Veteran's active service, the examiner must opine whether any current posttraumatic stress disorder is at least as likely as not (50 percent or greater probability) related to an inservice personal assault.  

If the examiner diagnoses any other acquired psychiatric disorders since filing his claim, the examiner must opine whether each diagnosed disorder is at least as likely as not (50 percent or greater probability):  (i) related to service; or, (ii) was superimposed on a personality disorder or traits thereof during active service and resulted in additional disability.  

The examiner should consider the Veteran's numerous lay statements, including reports that he was assaulted in April 1984, December 1984, May 1985, June 1985, July 1985, September 1985, October 1985, and November 1985, as well as throughout 1986 and 1987.  

The psychiatrist/psychologist is advised that while the Veteran is not competent to provide a specific diagnosis or medical opinion, he is competent to report symptoms and functional limitations.  However, while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous. 

A complete and fully explanatory rationale is required for any and all opinions expressed.  If the examiner finds that the requested opinions cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.

6.  After the development requested has been completed, the AOJ should review the examination reports and the medical opinions to ensure that they are in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

7.  When the development requested has been completed, the remaining issues on appeal should be readjudicated.  If any benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


